DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable DiGiovanni (4,748,712) and Baer (2005/0155177).
Regarding Claim 1, DiGiovanni teaches A backpack vacuum cleaner (Ref. 1, Fig. 1, [Col. 4 Line 9-10]) configured to be carried on a user's back (Fig. 1), the backpack vacuum cleaner comprising:
a housing (Ref. 10, Fig. 1, [Col. 4 Line 26-28]) enclosing a suction source (Ref. 33 & 34, Fig. 3A, [Col. 5, Line 14-16]), the housing including 
a first lateral side (See annotated fig. 1 below), 
a second lateral side (See annotated fig. 1 below) opposite the first lateral side, 
a back side (See annotated fig. 1 below) extending between the first and second lateral sides, the back side being oriented away from the user when the backpack vacuum cleaner is positioned on the user's back (Fig. 1), and 
a front side (See annotated Fig. 5A below) opposite the back side, the front side being oriented toward the user when the backpack vacuum cleaner is positioned on the user's back (Fig. 5A); and
a dirt separator (Ref. 31, Fig. 3A, [Col 5, Line 19-23]) in fluid communication with the suction source [Col. 5 Line 19-23]. 
An embodiment of DiGiovanni further teaches a shoulder strap (Ref. 51 & 52, Fig. 5, [Col. 5, Line 60-62]) coupled to the housing (Fig. 5).  DiGiovanni teaches that the shoulder straps are adjustable to allow the user more functionality.  Therefore, it would have been obvious to one of ordinary skill in the art to configure the backpack vacuum cleaner with the embodiment with shoulder straps to allow more configurability and functionality for the user. 
DiGiovanni teaches a removable rechargeable battery (Ref. 30, Fig. 3A, [Col. 5, Line 3-8])  that provides power to the suction source [Col. 5, Line 5-8], but DiGiovanni fails to explicitly teach a battery receptacle located on the housing, and the battery including a battery housing and a handle extending from the battery housing.  Baer teaches a vacuum with a rechargeable battery and can be considered analogous art because it is within the same field of endeavor.  Baer teaches a battery receptacle (Ref. 102, fig. 4&13, [0032]) located on the housing (Fig. 13 show battery receptacle located at the bottom of the housing); and a battery (Ref. 34, Fig. 5, [0032]) removably coupled to the battery receptacle to provide power to the suction source (Fig. 13, [0032]), the battery including a battery housing (Ref. 176, Fig. 5, [0039]) and a handle (Ref. 174, [0039], Fig. 8) extending from the battery housing, 
wherein the battery can be decoupled and removed from the battery receptacle with one hand while the backpack vacuum cleaner is positioned on the user's back (Fig. 8, [0039]).  The battery with a handle provides an easier way for the user to remove or replace the battery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the battery, as taught by DiGiovanni, with the battery and battery receptacle, as taught by Baer, to allow easier removal and replacement of the battery.  
DiGiovanni teaches the concept of the port to remove the battery to be placed on a smaller side of the backpack vacuum.  DiGiovanni shows the battery access port on the smaller side surface (Fig. 2).  This teaches the concept that the battery access port can be on various sides of the housing.  Further in combination with the teachings from Baers of the sliding removable battery, the battery configuration would only work on the right, left, or bottom of the backpack vacuum housing.  Therefore, it would have been obvious to one of ordinary skill in the art, given the teachings of DiGiovanni in view of Baers, before the effective filing date of claimed invention to modify the housing of the backpack vacuum, as taught by DiGiovanni, wherein the battery receptacle includes an opening (Ref. 140, Fig. 13, [0036], Baers) in the first lateral side of the housing and wherein the battery is removable from the battery receptacle through the opening in the first lateral side, as taught by Baers, since such a modification is merely an alternate equivalent structure to remove and replace the battery of a vacuum.

    PNG
    media_image1.png
    270
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    211
    294
    media_image2.png
    Greyscale


Regarding Claim 2, DiGiovanni in view of Baer teaches the limitations of claim 1, as described above, and DiGiovanni further teaches wherein the housing includes a top end (See annotated fig. 1 below) and a bottom end (See annotated fig. 1 below), and wherein the battery receptacle is disposed between the suction source and the bottom end of the housing (Fig. 3A).  

Regarding Claim 3, DiGiovanni in view of Baer teaches the limitations of claim 2, as described above, and Baer further teaches wherein the housing includes wherein the battery is removable from the battery receptacle along an axis (See annotated fig. 13 below, Ref. D1), and wherein the axis extends through the opening.

    PNG
    media_image3.png
    473
    673
    media_image3.png
    Greyscale

Regarding Claim 4, DiGiovanni in view of Baer teaches the limitations of claim 3, as described above, and DiGiovanni further teaches an air inlet (Ref. 32, Fig. 3A, [Col. 5, Line 8-11]) in fluid communication with the dirt separator and the suction source (Fig. 3A).  Embodiment B of DiGiovanni further teaches wherein the air inlet is located adjacent the top end of the housing ([Col. 5 Line 65-66], Fig. 5B).  Therefore, it would have been obvious to one of ordinary skill in the art to have the air inlet located adjacent the top end of the housing.

Regarding Claim 7, DiGiovanni in view of Baer teaches the limitations of claim 2, as described above, and DiGiovanni further teaches wherein the dirt separator (Ref.31, Fig. 3A) is positioned between the top end of the housing and the suction source (Fig. 5B, [Col. 5 Line 65-68]).

Regarding Claim 8, DiGiovanni in view of Baer teaches the limitations of claim 2, as described above, and DiGiovanni embodiment further teaches a waist belt (Ref. 53, fig. 5a, [Col 5, Line 58-61]) coupled to the housing, wherein the battery receptacle is positioned below the waist belt.  The waist belt is able to be configured in various positions.  The battery pack is positioned at the bottom of the housing and having the waist belt placed above it would be Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waist belt to be positioned above the battery pack to give more stability to the backpack vacuum.
Regarding Claim 10, DiGiovanni teaches A backpack vacuum cleaner (Ref. 1, Fig. 1, [Col. 4 Line 9-10]) configured to be carried on a user's back (Fig. 1), the backpack vacuum cleaner comprising:
a housing (Ref. 10, Fig. 1, [Col. 4 Line 26-28]) enclosing a suction source (Ref. 33 & 34, Fig. 3A, [Col. 5, Line 14-16]), the housing including 
a first lateral side (See annotated fig. 1 below), 
a second lateral side (See annotated fig. 1 below) opposite the first lateral side, 
a back side (See annotated fig. 1 below) extending between the first and second lateral sides, the back side being oriented away from the user when the backpack vacuum cleaner is positioned on the user's back (Fig. 1), and 
a front side (See annotated Fig. 5A below) opposite the back side, the front side being oriented toward the user when the backpack vacuum cleaner is positioned on the user's back (Fig. 5A); and
a dirt separator (Ref. 31, Fig. 3A, [Col 5, Line 19-23]) in fluid communication with the suction source [Col. 5 Line 19-23]. 
An embodiment of DiGiovanni further teaches a shoulder strap (Ref. 51 & 52, Fig. 5, [Col. 5, Line 60-62]) coupled to the housing (Fig. 5).  DiGiovanni teaches that the shoulder straps are adjustable to allow the user more functionality.  Therefore, it would have been obvious to one of ordinary skill in the art to configure the backpack vacuum cleaner with the embodiment with shoulder straps to allow more configurability and functionality for the user. 
DiGiovanni teaches a removable rechargeable battery (Ref. 30, Fig. 3A, [Col. 5, Line 3-8])  that provides power to the suction source [Col. 5, Line 5-8], but DiGiovanni fails to explicitly teach a battery receptacle located on the housing, and the battery including a battery housing and a handle extending from the battery housing.  Baer teaches a vacuum with a rechargeable battery and can be considered analogous art because the structure is generally consistent with the claimed invention.  Baer further teaches a battery receptacle (Ref. 102, fig. 4&13, [0032]) located on the housing (Fig. 13 show battery receptacle located at the bottom of the housing); and a battery (Ref. 34, Fig. 5, [0032]) insertable into the battery receptacle along an axis to provide power to the suction source (Fig. 8, [0039]), the battery including a battery housing (Ref. 176, Fig. 5, [0039]) and a handle (Ref. 174, [0039], Fig. 8)  extending from the battery housing, 
wherein the battery can be decoupled and removed from the battery receptacle in a single pulling motion along the axis (Fig. 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the battery, as taught by DiGiovanni, with the battery and battery receptacle, as taught by Baer, to allow easier removal and replacement of the battery.
DiGiovanni teaches the concept of the port to remove the battery to be placed on a smaller side of the backpack vacuum.  DiGiovanni shows the battery access port on the smaller side surface (Fig. 2).  This teaches the concept that the battery access port can be on various sides of the housing.  Further in combination with the teachings from Baers of the sliding removable battery, the battery configuration would only work on the right, left, or bottom of the backpack vacuum housing.  Therefore, it would have been obvious to one of ordinary skill in the art, given the teachings of DiGiovanni in view of Baers, before the effective filing date of claimed invention to modify the housing of the backpack vacuum, as taught by DiGiovanni, wherein the battery receptacle includes an opening (Ref. 140, Fig. 13, [0036], Baers) in the first lateral side of the housing and wherein the battery can be decoupled and removed from the battery receptacle in a single pulling motion along the axis (Fig. 13) and through the opening in the first lateral side, as taught by Baers, since such a modification is merely an alternate equivalent structure to remove and replace the battery of a vacuum.

    PNG
    media_image1.png
    270
    425
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    211
    294
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    473
    673
    media_image3.png
    Greyscale


Regarding Claim 11, DiGiovanni in view of Baer teaches the limitations of claim 10, as described above, and DiGiovanni further teaches wherein the axis extends through the opening (See annotated (See annotated Fig. 13 below).

    PNG
    media_image3.png
    473
    673
    media_image3.png
    Greyscale

Regarding Claim 15, DiGiovanni in view of Baer teaches the limitations of claim 10, as described above, and DiGiovanni further teaches wherein the suction source is positioned between the battery receptacle and the dirt separator in a length direction (See annotated fig. 3A below) of the backpack vacuum cleaner.

    PNG
    media_image4.png
    269
    413
    media_image4.png
    Greyscale


Regarding Claim 16, DiGiovanni in view of Baer teaches the limitations of claim 15, as described above, and DiGiovanni further teaches wherein the battery is removable from the battery receptacle in a width direction of the backpack vacuum cleaner (See annotated fig. 3A below).

    PNG
    media_image5.png
    286
    413
    media_image5.png
    Greyscale


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiGiovanni as modified as applied to claims 1-4, 7-8, 10-11, and 15-16 above, and further in view of Musser (2012/0256752). 
Regarding Claim 9, DiGiovanni as modified teaches the limitations of claim 1, as described above, and Baer further teaches that the battery pack may be modified to other voltages easily by changing number of batteries or changing individual batteries [0045].  Musser teaches a battery system that can be used with vacuums and can be considered analogous art because it is within the same field of endeavor.  Musser further teaches wherein the battery has a nominal output voltage of about 40 volts [0027].  Musser teaches a battery system that can output a voltage of 40 volts when charged.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the batteries as taught by Baer, with the batteries, as taught by Musser, to ensure the battery has a nominal voltage output of about 40V.  

Regarding Claim 17, DiGiovanni as modified teaches the limitations of claim 10, as described above, and Baer further teaches that the battery pack may be modified to other voltages easily by changing number of batteries or changing individual batteries [0045].  Musser teaches a battery system that can be used with vacuums and can be considered analogous art because it is within the same field of endeavor.  Musser further teaches wherein the battery has a nominal output voltage of about 40 volts [0027].  Musser teaches a battery system that can output a voltage of 40 volts when charged.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the batteries as taught by Baer, with the batteries, as taught by Musser, to ensure the battery has a nominal voltage output of about 40V.

Claims 5-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DiGiovanni as modified as applied to claims 1-4, 7-8, 10-11, and 15-16 above, and further in view of Liang (2012/0251229). 
Regarding Claim 5, DiGiovanni in view of Baer teaches the limitations of claim 2, as described above, and Baer teaches a spring mounted tab and detent latching arrangement.  DiGiovanni in view of Baer fails to teach the latching arrangement with an actuator.  Liang teaches a latching arrangement with an actuator for inhibiting the battery pack form being removed from the receptacle and can be considered analogous art because it is within the same field of endeavor.  Liang further teaches a latching arrangement (Fig. 4, [0035] latching mechanism) for inhibiting the battery pack from being removed from the receptacle ([0007]), the latching arrangement including an actuator (Ref. 3, Fig. 4, [0035]) movable between a first position (Fig. 9, [0038]) and a second position (Fig. 10, [0038]), and a latch member (Ref. 5, Fig. 4, [0035]) movable from a latched position (Fig. 9, [0038]) to an unlatched position (Fig. 10, [0038]) in response to movement of the actuator from the first position to the second position to decouple the battery from the battery receptacle (Fig. 9&10, [0038]), wherein the handle and the actuator are accessible through the opening in the first lateral side of the housing (Fig. 11).  By substituting the latching arrangement including an actuator this would prevent accidental release or inadvertent disconnection of the battery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latching arrangement, as taught by DiGiovanni as modified, with the latching arrangement, as taught by Liang, to increase functionality by preventing accidental or inadvertent release of the battery.

Regarding Claim 6, DiGiovanni as modified teaches the limitations of claim 5, as described above, and Liang further teaches wherein the actuator is movable between the first position and the second position in a direction parallel to the axis, and wherein the latch member is movable from the latched position to the unlatched position in a direction transverse to the axis (Fig. 9 and 10).  Using the teachings from DiGiovanni as modified, one of ordinary skill in the art would be able to configure the actuator moveable in a direction parallel to the axis.  

Regarding Claim 12, DiGiovanni in view of Baer teaches the limitations of claim 11, as described above, and Baer teaches a spring mounted tab and detent latching arrangement.  DiGiovanni in view of Baer fails to teach the latching arrangement with an actuator.  Liang teaches a latching arrangement with an actuator for inhibiting the battery pack form being removed from the receptacle and can be considered analogous art because it is within the same field of endeavor.  Liang further teaches a latching arrangement (Fig. 4, [0035] latching mechanism) for inhibiting the battery pack from being removed from the receptacle ([0007]), the latching arrangement including 
an actuator (Ref. 3, Fig. 4, [0035]) movable between a first position (Fig. 9, [0038]) and a second position (Fig. 10, [0038]) along the axis, and 
a latch member (Ref. 5, Fig. 4, [0035]) movable from a latched position (Fig. 9, [0038]) to an unlatched position (Fig. 10, [0038]) in response to movement of the actuator from the first position to the second position to decouple the battery from the battery receptacle (Fig. 9&10, [0038]).  By substituting the latching arrangement including an actuator this would prevent accidental release or inadvertent disconnection of the battery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latching arrangement, as taught by DiGiovanni as modified, with the latching arrangement, as taught by Liang, to increase functionality by preventing accidental or inadvertent release of the battery.

Regarding Claim 13, DiGiovanni as modified teaches the limitations of claim 12, as described above, and Baer further teaches wherein the handle includes an inner wall (Ref. 186, [0039], Fig. 5) defining an aperture (Ref. 182, Fig. 5, [0039]) between the handle and the battery housing.
Liang further teaches wherein the actuator extends through an actuator opening (Ref. 23, Fig. 9, [0034]) in the inner wall when the actuator is in the first position (Fig. 9).  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baer (2005/0155177), DiGiovanni (4,748,712), and Phillips (2005/0221654).
Regarding Claim 18, Baer teaches a method of removing a battery (Ref. 34, Fig. 5, [0032]) from a battery receptacle (Ref. 140, fig. 4&13, [0036]), the method comprising:
grasping a handle (Ref. 174, [0039], Fig. 8) extending from a battery housing (Ref. 176, Fig. 5, [0039]);  
pulling on the handle in a removal direction (Ref. D1, Fig. 13) with the one hand to remove the battery from the battery receptacle;
the battery receptacle defined by a housing of the vacuum (Fig. 13). 
Baer fails to explicitly teach the battery and battery receptacle on a backpack vacuum cleaner.  DiGiovanni teaches a vacuum with a removable battery and can be considered analogous art because it is within the same field of endeavor.  DiGiovanni further teaches A backpack vacuum cleaner (Ref. 1, Fig. 1, [Col. 4 Line 9-10]), the housing of the backpack vacuum including a first lateral side (See annotated fig. 1 below), a second lateral side (See annotated fig. 1 below) opposite the first lateral side, a back side (See annotated fig. 1 below) extending between the first and second lateral sides, the back side being oriented away from the user when the backpack vacuum cleaner is positioned on the user's back (Fig. 1), and a front side (See annotated Fig. 5A below) opposite the back side, the front side being oriented toward the user when the backpack vacuum cleaner is positioned on the user's back (Fig. 5A) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vacuum cleaner, as taught by Baer, with the backpack vacuum cleaner, as taught by DiGiovanni, to give further mobility and functionality to the vacuum cleaner.  DiGiovanni further teaches the concept of the port to remove the battery to be placed on a smaller side of the backpack vacuum.  DiGiovanni shows the battery access port on the smaller side surface (Fig. 2).  This teaches the concept that the battery access port can be on various sides of the housing.  Further in combination with the teachings from Baers of the sliding removable battery, the battery configuration would only work on the right, left, or bottom of the backpack vacuum housing.  Therefore, it would have been obvious to one of ordinary skill in the art, given the teachings of DiGiovanni in view of Baers, before the effective filing date of claimed invention to modify the housing of the backpack vacuum, as taught by DiGiovanni, with the battery receptacle including an opening in the first lateral side of the housing and pulling on the handle in a removal direction with one hand to remove the battery from the battery receptacle through the opening in the first lateral side since such a modification is merely an alternate equivalent structure to remove and replace the battery of a vacuum.
Baer as modified further fails to teach an actuator.  Phillips teaches a removable battery and can be considered analogous art because it is within the same field of endeavor.  Phillips further teaches moving an actuator (Ref. 156, Fig. 1A, [0051]) on the handle with one hand to unlatch the battery from the battery receptacle ([0010&0051]).  By substituting the latching arrangement including an actuator this would prevent accidental release or inadvertent disconnection of the battery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the latching arrangement, as taught by Baer, with the latching arrangement, as taught by Phillip, to increase functionality by preventing accidental or inadvertent release of the battery. 

    PNG
    media_image1.png
    270
    425
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    211
    294
    media_image2.png
    Greyscale


Regarding Claim 19, Baer in view of DiGiovanni and Phillips teaches the limitations of claim 18, as described above, and Baer further teaches wherein the battery is removable from the battery receptacle through an opening (Ref. 140, Fig. 13, [0036]) in a first lateral side of the housing (Fig. 13).  
Phillips further teaches wherein moving the actuator and pulling on the handle are performed with a single pulling motion in the removal direction (Fig. 1A).  The latch mechanism of Phillips requires the user to pull the actuator to unlatch the battery.  Additionally, the handle on Baer requires a pulling motion.  Therefore, one of ordinary skill in the art would be able to configure the actuator on the handle such that a single pulling motion is used to move the actuator while pulling on the handle.  

Regarding Claim 20, Baer in view of DiGiovanni and Phillips teaches the limitations of claim 18, as described above, and Baer further teaches , wherein the battery receptacle is positioned underneath a suction source (Fig. 13) of the backpack vacuum (shows the battery pack to the bottom most element).

Response to Arguments
Applicant's arguments filed 3 August, 2022 have been fully considered but they are not persuasive.
Regarding claims 1, 10, and 18, Applicant has amended claim 1, 10 and 18, among other things, a backpack vacuum cleaner including a battery receptacle that has an opening in a first lateral side of the backpack vacuum cleaner and a battery that is removable from the battery receptacle through the opening in the first lateral side and argues the references cited fails to disclose a backpack vacuum with a battery that is removable in a lateral side of the backpack vacuum cleaner, see pg. 7-9 of Remarks.  However, upon further review and consideration, examiner respectfully disagrees and notes DiGiovanni in view of Baer still meets the limitations of claim 1, as set forth in the 35 USC 103 rejection above.  DiGiovanni teaches the concept of the port to remove the battery to be placed on a smaller side of the backpack vacuum.  Further in combination with Baers teaching of a sliding battery, the battery configuration would only work on the right, left, or bottom of the backpack vacuum housing.  Therefore, it would have been obvious to one of ordinary skill in the art, given the teachings of DiGiovanni in view of Baers,  before the effective filing date of claimed invention to modify the backpack vacuum, as taught by DiGiovanni, with a battery and battery receptacle in an opening in a first lateral side, as taught by Baer, since such a modification is merely an alternate equivalent structure to remove and replace the battery of a vacuum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723